                        Case 1:21-cv-01025-PGG-SLC Document 34 Filed 07/20/21 Page 1 of 1



                                     Ford.
                                     Marrin                                      July 19, 2021


                             VIAECF
                             Hon. Sarah L. Cave
                             United States Magistrate Judge
Attorneys at Law.            Southern District of New York
                             Daniel Patrick Moynihan US Courthouse
Ford Marrin Esposi t o
Witmeyer & Giese r, L.L.P.   500 Pearl Street
                             New York, New York 10007-1025
Wall Street Plaza
16th Floor
New York, NY                      Re:      Primed Pharmaceuticals, LLC v. Starr Indemnity & Liability Company
10005-1819
                                           Civil Action No.: 21-cv-01025(PGG)(SLC)
Tel + 1 2 12 269 4900
Fax + 1 212 344 4294

www.fordmarrin .com
                             Your Honor:

                                   We represent defendant Starr Indemnity & Liability Company ("Starr") in the
                             above action and write pursuant to Rule I E. of your Honor' s Individual Practices with
                             the consent of plaintiff Primed Pharmaceuticals, LLC ("Primed") to request a one (1)
                             week adjournment of the remaining briefing deadlines in connection with Primed' s
                             motion to preclude discovery on extrinsic evidence. Your Honor granted Primed
                             permission to make this motion by Order dated, June 22, 2021 (ECF Doc. No. 27).

                                   By Order dated, July 8, 2021 (ECF Doc. No. 31), Your Honor granted the request
                             of Primed to adjourn the original briefing schedule by a period of one (1) week as
                             follows: (i) Primed's Opening Letter Brief to be filed by Friday, July 161h (we note that
                             Primed has filed its brief [see ECF Doc. No. 32]); (ii) Starr' s Opposition to be filed by
                             Friday, July 23rd; and (iii) Primed's Reply, if any, to be filed by Fridal, July 301h. Your
                             Honor also adjourned the parties' telephone conference to August 23r .

                                   Due to a scheduling conflict, Starr respectfully submits this request for an
                             adjournment of the remaining briefing deadlines by a period of one (1) week such that
                             Starr's Opposition would be due on July 30th with Primed's Reply, if any, due on
                             Auf ust 6th. The instant request for an adjournment will not affect the parties ' August
                             23r telephonic conference, and constitutes Starr's first request for an adjournment.

                                  Thank you for your consideration of this matter.

                                                                                 Respectfully subfd~

  Defendant's letter-motion requesting an adjournment of
  the letter-motion briefing schedule (ECF No. 33) is
  GRANTED, and the proposed deadlines are ADOPTED.
                                                                                 A~ia                (AD9700)

                  cc: Richard S. Shurin, Esq. (via ECF)
  The Clerk of Court is respectfully directed to close ECF No.
  33.

  SO ORDERED 7/20/2021
             249187.1
